Citation Nr: 0930029	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service connected disability pension.  


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 8, 1943 to 
November 17, 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied the claim for entitlement to non-service connected 
disability pension benefits.  

In November 2003, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

This case was previously before the Board in December 2006, 
at which time the Veteran's claim was remanded for additional 
evidentiary development consistent with an August 2006 Joint 
Motion for Remand and Order from the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  The requested 
development was conducted and the claim was returned to the 
Board for adjudication.  In a July 2007 decision, the Board 
denied the Veteran's claim for non-service connected 
disability pension benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied the Veteran's claim for non-service 
connected disability pension in July 2007.  

2.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims.  

3.  The Veteran died in October 2008, while his appeal to the 
Court was pending.  

4.  In December 2008, the Court dismissed the Veteran's 
appeal to the Court and vacated the Board's July 2007 
decision.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the Court.  
See Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If the 
Court vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1104 (2008); Yoma v. Brown, 8 Vet. App. 
298 (1995).  In such a situation, because there is no longer 
a viable underlying decision by the AOJ, the Board is without 
jurisdiction to take further action on the merits of the 
veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In this case, review of the record shows the Board denied the 
Veteran's claim of entitlement to non-service connected 
disability pension in July 2007.  The Veteran subsequently 
appealed the Board's decision to the Court.  Unfortunately, 
however, the Veteran died in October 2008, while his appeal 
to the Court was pending.  In December 2008, the Court 
dismissed the Veteran's appeal to the Court and vacated the 
Board's July 2007 decision, pursuant to its holding in 
Landicho.  

Under applicable law, outlined above, and in light of the 
Court's decision in this case, the Board does not have 
jurisdiction to take further action on the merits of the 
Veteran's appeal.  Inasmuch as the Board's July 2007 decision 
has been vacated, and the underlying decision by the RO 
nullified, there is no legal basis upon which the Board may 
proceed further.  As such, the appeal must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).

ORDER

The appeal is dismissed.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


